 1

 2

 3

 4

 5

 6

 7                                  UNITED STATES DISTRICT COURT
 8                         FOR THE EASTERN DISTRICT OF CALIFORNIA
 9

10    UNITED STATES OF AMERICA,                        No. 2:13-cr-210-JAM-EFB P
11                      Respondent,
12           v.                                        ORDER
13    DANIEL L. BONNETT,
14                      Movant.
15

16          Movant, a federal prisoner proceeding pro se, filed a motion to vacate, set aside or correct

17   his sentence pursuant to 28 U.S.C. § 2255. The matter was referred to a United States Magistrate

18   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

19          On July 26, 2019, the magistrate judge filed findings and recommendations herein which

20   were served on movant and which contained notice to movant that any objections to the findings

21   and recommendations were to be filed within fourteen days. Despite an extension of time,

22   movant did not file timely objections to the findings and recommendations. On October 11,

23   2019, this Court adopted the findings and recommendations, and denied movant’s motion. The

24   case was accordingly closed.

25          Shortly before the Court signed the order adopting the findings and recommendations,

26   movant filed untimely objections to the findings and recommendations. ECF No. 94. In an

27   abundance of caution, the Court will reconsider the order adopting the findings and

28   recommendations in light of movant’s objections. See Fed. R. Civ. P. 59(e) and 60(b).
 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(C) and Local Rule 304, this
 2   court has conducted a de novo review of this case, including movant’s objections to the findings
 3   and recommendations of the magistrate judge. Having carefully reviewed the entire file, the court
 4   still finds the findings and recommendations to be supported by the record and by proper analysis.
 5          Accordingly, IT IS HEREBY ORDERED that the order entered on October 11, 2019
 6   (ECF No. 95) adopting in full the findings and recommendations and denying the section 2255
 7   motion is CONFIRMED.
 8
      DATED: November 14, 2019
 9                                               /s/ John A. Mendez____________              _____
10                                               UNITED STATES DISTRICT COURT JUDGE
11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
